Citation Nr: 0733625	
Decision Date: 10/25/07    Archive Date: 11/02/07

DOCKET NO.  00-18 223	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for a right hand 
disability.

2.  Entitlement to service connection for a left hip 
disability.

3.  Entitlement to service connection for a left knee 
disability.

4.  Entitlement to service connection for a left ankle 
disability.

5.  Entitlement to service connection for a tailbone/back 
disability.

6.  Entitlement to service connection for a right foot 
disability.

7.  Entitlement to service connection for a right big toe 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The veteran had active service from August 1955 to August 
1958.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.

The appeal was previously before the Board in September 2004 
and was remanded to the RO for additional development of the 
record.  It was noted in the September 2004 remand that the 
RO should clarify whether the veteran was seeking claims for 
service connection for a right knee disorder and post-
traumatic stress disorder.  The RO has not obtained 
clarification for these issues and should do so.  The case 
has been returned to the Board for further appellate review.

The issues of entitlement to service connection for a right 
foot disability and a right big toe disability are addressed 
in the REMAND portion of the decision below and are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The veteran's right hand disability is reasonably shown 
to have had its origins during active service.

2.  The veteran's left hip disability is reasonably shown to 
have had its origins during active service. 

3.  The veteran's left knee disability is reasonably shown to 
have had its origins during active service.

4.  The veteran's left ankle disability is reasonably shown 
to have had its origins during active service.

5.  The veteran's back disability (also claimed as tailbone 
disability) is reasonably shown to have had its origins 
during active service.


CONCLUSIONS OF LAW

1.  A right hand disability was incurred in active service.  
38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2007).

2.  A left hip disability was incurred in active service.  38 
U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2007).

3.  A left knee disability was incurred in active service.  
38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2007).

4.  A left ankle disability was incurred in active service.  
38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2007).

5.  A back disability (also claimed as a tailbone disability) 
was incurred in active service.  38 U.S.C.A. §§ 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2007), and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2007) are examined.

As discussed in more detail below, sufficient evidence is of 
record to grant the veteran's claims for service connection 
for a right hand disability, a left hip disability, a left 
knee disability, a left ankle disability and a tailbone/back 
disability.  Therefore, no further development is needed with 
respect to these claims.

Analysis

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service. 38 U.S.C.A. § 1131 (West 2002).  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  Service connection 
may be also granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service. 38 C.F.R.   § 3.303(d) (2007).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  See 38 C.F.R. § 3.102.  When a veteran 
seeks benefits and the evidence is in relative equipoise, the 
veteran prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  The preponderance of the evidence must be against 
the claim for benefits to be denied.  See Alemany v. Brown, 9 
Vet. App. 518 (1996).

The veteran asserts that in 1957 at the Merinac, France, US 
Air Force Base, a 55-pound barrel fell off of a truck and 
injured him.  The drum purportedly hit the left side of his 
body and knocked him about 40 feet.  He stated that a medical 
doctor told him that muscles had been torn from the hip.  As 
a result, the veteran reported, he was unable to walk for 
several weeks following the in-service incident, and 
currently continued to ambulate with a limp.  The veteran 
reported that when he arrived at a military hospital in 
Germany, x-rays of his hand, left hip and ankle were taken, 
and he spent two months at that hospital.  Particularly, in 
his substantive appeal, the veteran stated that after being 
hurt in France, he was "ticketed for air transport to 
Wiesbaden, Germany," and treated there at the military 
hospital.

The veteran's service medical records were damaged by a fire 
at the National Personnel Records Center.  Morning reports 
show that the veteran was transported to 7414 USAF dispensary 
on July 24, 1957, and that he returned on August 12, 1957.

In an October 2003 letter, the veteran's private physician 
stated that the veteran had weak grip of the right hand of 
unknown etiology.   A history of military service injury was 
noted.  In addition, it was reported that the veteran had 
arthritis of the knees and hip pain.  The physician's 
findings were supported by July 2003 radiology reports which 
are of record.

The Board remanded the case in September 2004 in order to 
obtain additional medical treatment records and to afford the 
veteran a VA examination.

On VA (QTC) examination in June 2006, the examiner concluded 
that the veteran sustained a major injury while in the 
military service after he was knocked down by heavy barrel 
cement compound in Germany and injured his left hip, knee, 
low back and hands.  

In a September 2006 addendum, the examiner stated that it was 
his opinion that the claimed conditions including the left 
hip, low back, knee and ankle were proximately due to 
service.

In a December 2006 addendum, the examiner stated that his 
opinion was supported by (July 2003) private radiology 
reports and the fact that the morning reports indicate that 
the veteran was transported to a medical dispensary from July 
to August 1957.

The preponderance of the evidence supports the veteran's 
claims for service connection for a right hand disability, a 
left hip disability, a left knee disability, a left ankle 
disability and a tailbone/back disability.  The evidence 
shows that the veteran has current right hand, left hip, left 
knee, left ankle and back disabilities.  The veteran contends 
that in 1957 he sustained an injury in service.  Although the 
veteran's service medical records are not available, morning 
reports do indicate that the veteran was transported to a 
medical dispensary from July to August 1957. Moreover, the VA 
examiner opined that the veteran's left hip, low back, knee 
and ankle were proximately due to service.  The examiner also 
acknowledged that the veteran injured his right hand during 
service.  There are no differing medical opinions of record.

The factual circumstances in this case present a situation in 
which the evidence is at least in equipoise as to whether a 
right hand disability, a left hip disability, a left knee 
disability, a left ankle disability and a tailbone/back 
disability had its origins during service.  After resolving 
all reasonable doubt in favor of the veteran, and for the 
foregoing reasons, the Board finds that service connection 
for the claimed disorders is warranted.  See 38 U.S.C.A. § 
5107(b) (West 2002).


ORDER

Service connection for a right hand disability is granted, 
subject to the laws and regulations governing the award of 
monetary benefits.

Service connection for a left hip disability is granted, 
subject to the laws and regulations governing the award of 
monetary benefits.

Service connection for a left knee disability is granted, 
subject to the laws and regulations governing the award of 
monetary benefits.

Service connection for a left ankle disability is granted, 
subject to the laws and regulations governing the award of 
monetary benefits.

Service connection for a back disability (also claimed as a 
tailbone disability) is granted, subject to the laws and 
regulations governing the award of monetary benefits.


REMAND

The veteran also claims entitlement to service connection for 
a right foot disability and a right big toe disability.  
Additional action is necessary before the Board can decide 
these claims.

On VA (QTC) examination in June 2006, the veteran reported 
that he experienced right foot and right big toe pain along 
with the disorders of the right hand, left hip, left knee, 
left ankle and back.  He related that his claimed right foot 
and right big toe disabilities arose from the same in service 
injury as his other disorders.  The veteran described the 
pain in his feet as sharp and burning.  On physical 
examination, the veteran had difficulty standing on his toes 
and heels.  There was also mild tenderness over the dorsum of 
the feet.  The examiner did not provide a diagnosis with 
regard to either the right foot or right big toe.  

The VCAA requires VA to order a medical examination of the 
veteran if the information and evidence of record does not 
contain sufficient competent medical evidence to decide the 
claim but otherwise indicates that the veteran has a 
disability or recurrent symptoms of a disability that may be 
associated with an in-service injury or disease.  See 38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  In this case, 
the current medical evidence indicates that the veteran has a 
right foot and/or right big toe condition which could be 
related to the veteran's reported in-service injury.  Thus, 
further VA examination is warranted.   

Accordingly, the case is REMANDED for the following action:

1.  The AMC should ensure that all 
notification and development actions 
required by 38 U.S.C.A. §§ 5102, 5103, and 
5103A are fully satisfied, to include an 
explanation as to the information or 
evidence needed to establish a disability 
rating or effective date for the veteran's 
claims for service connection for a right 
foot disability and a right big toe 
disability, pursuant to the provisions of 
38 U.S.C.A. § 1151.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

2.  The AMC should schedule the veteran 
for the appropriate examination.  All 
indicated tests should be accomplished.  
The claims folder must be made available 
to the examiner.  The examiner should 
review the claims folder and provide an 
opinion as to whether it is at least as 
likely as not that any current right foot 
disability and right big toe disability is 
related to service.  

3.  Then, the RO should undertake any 
other indicated development and 
readjudicate the claims based upon a de 
novo review of all pertinent evidence and 
consideration of all applicable criteria.  
If either benefit sought on appeal is not 
granted to the veteran's satisfaction, the 
case should be returned to the Board, 
following completion of the usual 
appellate procedures.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


